Nebraska Advance Sheets
	                  IN RE INTEREST OF JUSTINE J. & SYLISSA J.	607
	                             Cite as 288 Neb. 607

amended after Skyline ceased to operate SRC as a retirement
community subject to § 76-1313.
   The fact that § 76-1313 does not presently obligate Skyline
to provide for the election of a resident director by the resi-
dents of SRC does not change the fact that Skyline’s bylaws
and articles of incorporation continue to so provide. And no
provision of law prevents Skyline from so providing. Link was
duly elected as the resident director in 2011 and was serving
in that capacity at the time he filed the derivative action. Link
therefore has standing to bring the action.
                       CONCLUSION
   For the foregoing reasons, Link has standing to bring
this derivative action. We reverse, and remand for further
proceedings.
	R eversed and remanded for
	                              further proceedings.




              In   re I nterest of
                                 Justine J. and Sylissa J.,
                     children under 18 years of age.
                     State of Nebraska, appellant, v.
                           Shawna R., appellee.
                                    ___ N.W.2d ___

                         Filed July 18, 2014.    No. S-13-993.

 1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juvenile cases
     de novo on the record and reaches its conclusions independently of the juvenile
     court’s findings.
 2.	 Rules of the Supreme Court: Appeal and Error. Where the brief of a party
     fails to comply with the mandate of Neb. Ct. R. App. P. § 2-109(D)(1)(e) (rev.
     2012), an appellate court may proceed as though the party failed to file a brief or,
     alternatively, may examine the proceedings for plain error.
 3.	 Appeal and Error. Plain error is error plainly evident from the record and of
     such a nature that to leave it uncorrected would result in damage to the integrity,
     reputation, or fairness of the judicial process.
 4.	 Parental Rights: Abandonment: Words and Phrases. For purposes of Neb.
     Rev. Stat. § 43-292(1) (Cum. Supp. 2012), “abandonment” is a parent’s intention-
     ally withholding from a child, without just cause or excuse, the parent’s presence,
     care, love, protection, maintenance, and the opportunity for the display of paren-
     tal affection for the child.
    Nebraska Advance Sheets
608	288 NEBRASKA REPORTS


 5.	 Juvenile Courts: Parental Rights. Termination of parental rights is permissible
     only in the absence of any reasonable alternative and as the last resort to dispose
     of an action brought pursuant to the Nebraska Juvenile Code.
 6.	 Evidence: Words and Phrases. Clear and convincing evidence means the
     amount of evidence which produces in the trier of fact a firm belief or convic-
     tion about the existence of a fact to be proved and, further, that it is more than a
     preponderance of the evidence, but less than proof beyond a reasonable doubt.

  Appeal from the Separate Juvenile Court of Douglas County:
Elizabeth Crnkovich, Judge. Affirmed.

  Donald W. Kleine, Douglas County Attorney, Jennifer
Crystal-Clark, and Patrick McGee, Senior Certified Law
Student, for appellant.

   Cassidy V. Chapman and Andrea M. Smith for appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

   Wright, J.
                      NATURE OF CASE
   The State appeals from the order of the Douglas County
Separate Juvenile Court which found that the minor children
came within the meaning of Neb. Rev. Stat. § 43-292(1) and
(9) (Cum. Supp. 2012), but that termination of the mother’s
parental rights was not in the children’s best interests. The
juvenile court specifically found that the State had not shown
by clear and convincing evidence that such termination was in
the children’s best interests. We affirm.

                      SCOPE OF REVIEW
   [1-3] An appellate court reviews juvenile cases de novo on
the record and reaches its conclusions independently of the
juvenile court’s findings. In re Interest of Kendra M. et al.,
283 Neb. 1014, 814 N.W.2d 747 (2012). However, where the
brief of a party fails to comply with the mandate of Neb. Ct.
R. App. P. § 2-109(D)(1)(e) (rev. 2012), we may proceed as
though the party failed to file a brief or, alternatively, may
examine the proceedings for plain error. In re Interest of
Samantha L. & Jasmine L., 286 Neb. 778, 839 N.W.2d 265
                   Nebraska Advance Sheets
	            IN RE INTEREST OF JUSTINE J. & SYLISSA J.	609
	                       Cite as 288 Neb. 607

(2013). Plain error is error plainly evident from the record and
of such a nature that to leave it uncorrected would result in
damage to the integrity, reputation, or fairness of the judicial
process. Id.

                            FACTS
   This appeal involves Shawna R.’s parental rights to her
biological daughters Sylissa J. and Justine J. The State did not
seek to terminate the parental rights of the girls’ father. Shawna
has two other minor children; however, her parental rights to
these two children are not the subject of this appeal.
   On April 11, 2012, the State petitioned to remove Sylissa,
age 14, and Justine, age 11, from Shawna’s home. Both girls
reported finding drug paraphernalia in the home, including
pipes and needles. They reported that Shawna and her husband
used drugs and alcohol regularly, left the girls alone in an unse-
cured house at night, did not provide food for the girls, and
engaged in domestic violence. The juvenile court ordered that
the girls be placed in the custody of the Nebraska Department
of Health and Human Services (DHHS).
   The next day, the State filed a petition alleging that Sylissa
and Justine came within the meaning of Neb. Rev. Stat.
§ 43-247(3)(a) (Cum. Supp. 2012) and lacked proper paren-
tal care by reason of the faults and habits of Shawna and
her husband. Shawna did not contest the juvenile court’s
adjudication that Sylissa and Justine were at risk of harm
under § 43-247(3)(a) due to her faults and habits. See In
re Interest of Justine J. et al., 286 Neb. 250, 835 N.W.2d
674 (2013). Following the adjudication, the children were to
remain in the temporary custody of DHHS for appropriate care
and placement.
   On July 24, 2013, the State moved to terminate Shawna’s
parental rights to Sylissa and Justine. It alleged that both
girls came within the meaning of § 43-292(1) (abandonment)
and (9) (aggravated circumstances). At the termination hear-
ing, Cynthia Lee, a family permanency specialist at Nebraska
Families Collaborative, testified that she had worked with
Shawna’s family since November 2012. At that time, Shawna
informed Lee that she wanted to have visits with her children.
    Nebraska Advance Sheets
610	288 NEBRASKA REPORTS



   Shawna was required to undergo urinalysis testing to confirm
her sobriety prior to commencing visits, and Lee arranged the
testing. Three urinalyses during a 2-week period in November
and December 2012 were “clean.” Lee testified that she then
contacted an agency to establish visitation, but at that time,
Shawna could not be located. After December 2012, Lee had
no physical address or telephone number for Shawna.
   Shawna met with Justine one day after school between
December 2012 and January 2013. Justine’s former foster
mother testified that Justine had stayed after school for a foot-
ball game, that Shawna picked Justine up, and that Shawna
later returned Justine to the school.
   In February 2013, the children informed Lee that Shawna
was in Florida. Lee testified that Sylissa and Justine had
had unauthorized contact with Shawna via their “Facebook”
accounts and that for a period of several months, Shawna and
Justine communicated via Facebook approximately once every
other week. Generally, Justine initiated contact with Shawna.
   Shawna e-mailed Lee in July 2013 to inquire about the
placement of her two younger children. Shawna briefly cor-
responded with Lee regarding that placement, but she did not
respond to the 10 to 15 e-mails Lee sent to her thereafter.
   Because Shawna did not maintain contact with Lee, she
was never able to arrange visitation between Shawna and her
children or provide services other than the urinalyses. At the
time of trial, Lee did not know Shawna’s whereabouts or if
Shawna was in a position to resume the care and custody of
her children.
   Based on her education, training, and work with the fam-
ily in this case, Lee believed it was in the best interests of the
children to terminate Shawna’s parental rights. It was Lee’s
opinion that the children had not had substantial contact with
Shawna and that the children needed permanency.
   At the time of trial, the permanency plan was for Justine
to remain with her biological father. Sylissa had been placed
with her aunt and uncle in Chadron, Nebraska, who were
her guardians.
                   Nebraska Advance Sheets
	            IN RE INTEREST OF JUSTINE J. & SYLISSA J.	611
	                       Cite as 288 Neb. 607

   Lee testified that if Shawna’s parental rights were ter-
minated, Sylissa and Justine would no longer be eligible to
receive potential survivor benefits, retirement benefits, life
insurance benefits, or child support. She agreed that it would
not be in the children’s best interests to be ineligible for such
benefits. But she denied knowing of any benefits for which the
children were eligible.
   The juvenile court found clear and convincing evidence that
Sylissa and Justine came within the meaning of § 43-292(1)
and (9) insofar as Shawna was concerned. But it also found
that the State had not proved by clear and convincing evi-
dence that termination of Shawna’s parental rights to Sylissa
and Justine was in the girls’ best interests. It noted that the
permanency plan for Sylissa and Justine was not one of adop-
tion, but, rather, guardianship and/or family preservation. The
State appeals.

                 ASSIGNMENT OF ERROR
   The State’s brief does not contain a separate section for
assignments of error and does not set forth separately num-
bered assignments of error as required by § 2-109(D)(1)(e).

                             ANALYSIS
   The State appeals from a dispositional order in which the
juvenile court found grounds for termination under § 43-292(1)
and (9) due to abandonment, but found that the State had not
proved by clear and convincing evidence that termination of
Shawna’s parental rights was in Sylissa’s and Justine’s best
interests. Because the State failed to include a separate section
in its brief assigning error, we will review the court’s refusal to
terminate Shawna’s parental rights for plain error.
   [4] In relevant part, § 43-292 provides:
         The court may terminate all parental rights between
      the parents . . . and [a] juvenile when the court finds such
      action to be in the best interests of the juvenile and it
      appears by the evidence that one or more of the following
      conditions exist:
    Nebraska Advance Sheets
612	288 NEBRASKA REPORTS



         (1) The parents have abandoned the juvenile for six
      months or more immediately prior to the filing of the
      petition;
         ....
         (9) The parent of the juvenile has subjected the juve-
      nile or another minor child to aggravated circumstances,
      including, but not limited to, abandonment . . . .
For purposes of § 43-292(1), “abandonment” is a parent’s
intentionally withholding from a child, without just cause or
excuse, the parent’s presence, care, love, protection, mainte-
nance, and the opportunity for the display of parental affection
for the child. In re Interest of Dustin H. et al., 259 Neb. 166,
608 N.W.2d 580 (2000).
   Except for one unauthorized visit with Justine and occa-
sional Facebook messages, Lee, the family permanency spe-
cialist, received no information concerning contact between
Shawna and the girls from November 2012 to October 2013.
Shawna did not maintain contact with Lee. As a result,
Shawna did not avail herself of services which were available
to her and which would have aided her in maintaining a lov-
ing relationship with the girls and in caring for their needs.
We do not find plain error in the juvenile court’s conclu-
sion that Shawna abandoned Sylissa and Justine pursuant to
§ 43-292(1) and (9).
   [5] Having found no plain error in the juvenile court’s
determination that the State had met its burden to show the
requisite statutory grounds under § 43-292, we next consider
whether it was plain error for the juvenile court to conclude
that the State had failed to prove by clear and convincing
evidence that termination of Shawna’s parental rights was in
Sylissa’s and Justine’s best interests. In so finding, the juve-
nile court expressly relied on Lee’s testimony that the per-
manency plan for Sylissa and Justine is not one of adoption,
but, rather, guardianship and/or family preservation with the
father. Termination of parental rights is permissible only in the
absence of any reasonable alternative and as the last resort to
dispose of an action brought pursuant to the Nebraska Juvenile
Code. See In re Interest of Kantril P. & Chenelle P., 257 Neb.
450, 598 N.W.2d 729 (1999).
                   Nebraska Advance Sheets
	            IN RE INTEREST OF JUSTINE J. & SYLISSA J.	613
	                       Cite as 288 Neb. 607

   In the present case, Lee, the family permanency specialist,
testified that based on her education, training, and work with
the family, she believed it was in the best interests of the chil-
dren to terminate Shawna’s parental rights. She stated that the
children had not had substantial contact with Shawna and that
the children needed permanency. But Lee also testified that
Justine’s permanency plan was to stay with her father, whose
parental rights remained intact, and that Sylissa’s permanency
plan was for her aunt and uncle to achieve guardianship. These
permanency plans could be carried out regardless of whether
Shawna’s parental rights were terminated.
   This court has recognized guardianship as a “permanent
resolution.” See In re Interest of Antonio S. & Priscilla S.,
270 Neb. 792, 797, 708 N.W.2d 614, 618 (2005) (appointment
of DHHS as guardian is intended as temporary arrangement
which, insofar as possible, will be replaced by permanent
resolution, such as returning child to his or her biologi-
cal parent(s), termination of parental rights and adoption, or
new guardianship).
   In In re Interest of Eden K. & Allison L., 14 Neb. Ct. App. 867,
717 N.W.2d 507 (2006), the Nebraska Court of Appeals con-
cluded that the juvenile court erred in finding that the State
had established, by clear and convincing evidence, that ter-
mination of the mother’s parental rights was in the children’s
best interests. At the time of trial, the children were residing
with relatives, with no possibility of adoption. The Court of
Appeals observed, “There is nothing in the record to suggest
that terminating [the mother’s] parental rights would provide
the children with any more permanency than they would have
otherwise.” Id. at 881, 717 N.W.2d at 517-18.
   Here, the State presented very little evidence pertaining
to the children’s best interests. It called Lee to testify con-
cerning her work with the family. The other witness was
Justine’s former foster mother, who testified briefly concern-
ing Justine’s after-school visit with Shawna. There was no
evidence concerning the children’s progress or their attitudes
toward Shawna. No therapist or other expert testified how or
why it would be in the children’s best interests to terminate
Shawna’s parental rights.
    Nebraska Advance Sheets
614	288 NEBRASKA REPORTS



   Similarly, in In re Interest of Aaron D., 269 Neb. 249,
691 N.W.2d 164 (2005), one caseworker testified concerning
the child’s best interests. That caseworker’s testimony was
based in large part on the records of family support workers,
foster parents, and therapists. This court concluded that the
State had not proved by clear and convincing evidence that
terminating the mother’s parental rights was in the child’s
best interests:
         Because the primary consideration in determining
      whether to terminate parental rights is the best interests
      of the child, a juvenile court should have at its disposal
      the information necessary to make the determination
      regarding the minor child’s best interests regardless of
      whether the information is in reference to a time period
      before or after the filing of the termination petition. . . .
      Yet, the juvenile court in this case, and this court for its
      de novo review, was not provided with such evidence.
      [The child’s] therapists did not testify. [DHHS’] family
      support workers, who actually observed [the child] and
      [the mother], did not testify, nor did [the child’s] foster
      parents, nor [the child’s] teachers. The State seems to
      have forgotten that the focus of this proceeding is not
      [the mother], but [the child], and the State thus did not
      present evidence directly adduced from many of the
      people most able to testify as to [the child’s] condition,
      circumstances, and best interests, both before and after
      the filing of the termination petition. The standard for
      proving that termination of parental rights is in a juve-
      nile’s best interests is clear and convincing evidence, and
      the evidence in this record is, simply stated, neither clear
      nor convincing.
Id. at 263, 691 N.W.2d at 175 (citation omitted). See, also, In
re Interest of Eden K. & Allison L., supra (finding no clear and
convincing evidence that termination was in best interests of
children because there was no evidence of needs or interests
of children and because there was no evidence that termina-
tion would provide additional permanency). The instant case
presented even less evidence relevant to best interests than the
record in In re Interest of Aaron D., supra.
                   Nebraska Advance Sheets
	            IN RE INTEREST OF JUSTINE J. & SYLISSA J.	615
	                       Cite as 288 Neb. 607

   [6] Clear and convincing evidence means the amount of evi-
dence which produces in the trier of fact a firm belief or con-
viction about the existence of a fact to be proved and, further,
that it is more than a preponderance of the evidence, but less
than proof beyond a reasonable doubt. In re Interest of Eden K.
& Allison L., 14 Neb. Ct. App. 867, 717 N.W.2d 507 (2006). We
conclude that the juvenile court did not commit plain error in
finding that there was not clear and convincing evidence that
termination of Shawna’s parental rights was in Sylissa’s and
Justine’s best interests.
                     CONCLUSION
  For the foregoing reasons, we affirm the juvenile court’s
order.
                                               Affirmed.